t c memo united_states tax_court robert m and nancy i stewart petitioners v commissioner of internal revenue respondent docket no filed date martin brant fenster for petitioners matthew a mendizabal for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes and accuracy-- related penalties under sec_6662 of dollar_figure and dollar_figure ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure for and respectively after concessions ’ the issue for decision is whether petitioners are entitled to deductions for certain amounts that mr stewart paid to a wholly owned corporation for general management services he performed findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in san jose california petitioner robert m stewart owned a real_estate business which he operated as a sole_proprietorship in mr stewart incorporated r m stewart inc and he was its sole shareholder and director the corporation was formed to protect the assets of the sole_proprietorship including the real_estate sales office it was engaged in real_estate development a screen printing sign business and the operation of a computer company petitioners concede the adjustment to car and truck expenses of dollar_figure and the adjustment to interest_expense of dollar_figure for respondent concedes the adjustment to rent expense of dollar_figure for and dollar_figure of the adjustment for commission expenses for ‘the corporation also provided property management services to certain clients of the sole_proprietorship the clients were required to list their properties with the sole_proprietorship when and if the properties came up for sale the sole_proprietorship was prohibited by its franchise agreements from performing those services the corporation paid a property manager for managing the various rental properties involved however he did not provide general management services for either the corporation or the sole_proprietorship the sign business and the computer company sold products to the general_public the corporation held real_estate and it provided management services to the sign business and the computer company in date r m stewart inc and mr stewart entered into a management agreement which provided the purpose of this agreement is to establish a management agreement for robert m stewart’s real_estate business rm stewart inc is by this agreement to have full management control_over the real_estate office located pincite berryessa road san jose r m stewart inc is to be paid a sic annual retainer of dollar_figure which is not to exceed of the net profit before taxes if the annual fees are not paid due to capital improvements or expansion than sic the short fall may carry forward upto two full calendar years this agreement is to be reviewed every three years or sooner x signed robert m stewart for both rm stewart inc and robert m stewart mr stewart executed four subsequent addendums to this agreement in date the annual retainer was raised to dollar_figure in date the annual retainer was raised to dollar_figure in date and in date addendums were executed providing that all terms and conditions to remain the same there was no independent third party involved in the contract and no party other than mr stewart signed the contract or the addendums q4e- the general management of the sole_proprietorship consisted of running the company overseeing the training of the managers overseeing the sales manager overseeing accounts_receivable and accounts_payable motivating agents and reviewing contracts for residences and businesses mr stewart performed the general management functions for the sole_proprietorship in and there was no written_agreement between the corporation and mr stewart regarding any services he was to provide as an employee of the corporation mr stewart paid dollar_figure in and dollar_figure in to r m stewart inc as fees for the general management services petitioners filed form sec_1040 u s individual_income_tax_return in and in which they deducted those payments on schedules c profit or loss from business or profession attached to those returns the corporation reported those amounts as income on its forms u s_corporation income_tax return for and this income allowed the corporation to absorb losses arising from deductions claimed on its and returns mr stewart received no compensation or draws from the corporation in and opinion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable - - allowance for salaries or other compensation_for_personal_services actually rendered deductions are a matter of legislative grace and the burden of clearly showing the right to any such deductions is on the taxpayer 503_us_79 respondent determined that the amounts paid to r m stewart inc as management fees were not ordinary and necessary business_expenses or were not expended for the purpose designated petitioners argue that the management fees were ordinary and necessary expenses of mr stewart’s real_estate business they contend that the type of services provided to the real_estate business involved classic ordinary and necessary business_expenses and that they were provided pursuant to a binding and written contract petitioners suggest that r m stewart inc performed those services as a separate taxable entity ordinary expenses arise from transactions that are of common or frequent occurrence in the type of business involved 308_us_488 108_tc_147 necessary expenses are respondent submits that the examination of petitioners’ and returns began on date petitioners do not raise an issue as to the application of sec_7491 and we find that code section inapplicable to this case respondent suggests that the fees were essentially capital contributions from mr stewart to the corporation -- - expenses that are appropriate and helpful to a taxpayer’s trade_or_business 290_us_111 77_tc_1124 affd without published opinion 9th cir date we agree with petitioners that the general management services provided to the real_estate business were ordinary and necessary to that business we also agree that mr stewart incorporated r m stewart inc for legitimate business reasons and that it was a separate taxable entity see 319_us_436 however we disagree that the payments to r m stewart inc were expenses paid for management services performed by that entity or its employees as a general matter the income and expenses of a sole_proprietorship are the income and expenses of the individual who owns the business see sec_61 lebouef v commissioner tcmemo_2001_261 the sole_proprietorship unlike the corporation was not a separate taxable entity from mr stewart and any payments from that business that were paid for services mr stewart performed in his individual capacity are not deductible thus it is essential that the corporation in the first instance and not mr stewart be viewed as the party providing the general management services mr stewart was the individual who actually performed the general management services for his sole_proprietorship during - the years at issue mr stewart has not shown that he performed those services as an employee or independent_contractor of the corporation mr stewart was not paid_by the corporation as an employee independent_contractor or executive in and and it does not appear that the corporation ever compensated him for the general management services he performed in and there was no employment agreement between mr stewart and the corporation and there are otherwise no records which show mr stewart provided the services in any capacity as an employee of the corporation also there is no documentation showing the number of hours that mr stewart spent providing the management services to the sole_proprietorship there is no reasonable basis to distinguish the services that mr stewart provided generally to his sole_proprietorship and those that he might have performed through the corporation and there is no reasonable basis for us to find that the corporation or any of its employees actually rendered services to the sole_proprietorship in and petitioners point to the management fee agreement between mr stewart and the corporation the agreement does not specify or otherwise describe the management services to be performed by the corporation and the annual retainer does not relate to any services actually to be rendered by the corporation the agreement was not the product of arm’s-length negotiations the --- - agreement was executed and signed solely by mr stewart in his individual capacity and as the only shareholder and director of r m stewart inc the payments under the agreement are capped and they are not payable in the case of capital improvements or expansion transactions among related_taxpayers are subject_to close scrutiny and in these circumstances it is the nature and origin of a transaction rather than its form that must be accorded controlling weight 513_f2d_800 5th cir pan am foods inc v commissioner tcmemo_1997_136 affd 163_f3d_1354 5th cir petitioners have not shown that the corporation rendered any general management services to the sole_proprietorship and we cannot agree that mr stewart’s payments of dollar_figure in and dollar_figure in to that entity as compensation_for those services are deductible business_expenses accordingly we sustain respondent’s determination respondent also determined accuracy-related_penalties for and an accuracy-related_penalty of percent is imposed on any portion of an underpayment_of_tax that is attributable to negligence or to any substantial_understatement_of_income_tax sec_6662 and b there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the --- - greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 a an understatement is the excess of the tax required to be shown on a return for the taxable_year over the amount of the tax imposed which is shown on the return sec_6662 a the understatement is reduced where the taxpayer has substantial_authority for his tax treatment of any items or where the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for such tax treatment sec_6662 d b petitioners rely on sec_162 and sec_1_162-1 income_tax regs as substantial_authority for taking their deductions however given the particular circumstances of this case we cannot agree that those authorities represent substantial_authority for petitioners’ deductions further simply claiming the deductions on the schedules c attached to their and returns does not constitute adequate_disclosure petitioners did not disclose any relevant facts or attach any statement to their returns we find a substantial_understatement_of_income_tax in this case the accuracy-related_penalty is not imposed if the taxpayer shows there was a reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 mr stewart was previously audited by respondent for -- - his tax_year and on date respondent issued a no- change letter petitioners claim that they reasonably relied on this letter in claiming the deductions in and a failure by the commissioner to disallow similar deductions in a prior year’s audit of a taxpayer’s return may be a factor to be considered with respect to the imposition of the accuracy- related penalty sheehy v commissioner tcmemo_1996_334 however petitioners have produced no evidence regarding the circumstances of the previous year’s audit and whether they claimed deductions on a similar basis as in their and returns the no-change letter they produced is silent regarding the circumstances of the audit and the facts in are not necessarily comparable to those that existed in and we hold that petitioners have not shown reasonable reliance on respondent’s no-change letter we sustain the accuracy-related_penalties as determined decision will be entered under rule
